Citation Nr: 1141229	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-09 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left knee arthroplasty, status post fracture (left knee disability).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Witness



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to December 1946.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned at a videoconference hearing held in March 2011.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  The medical evidence does not show that the Veteran's left knee disability manifests with more than moderate residuals of weakness, pain, or limitation of motion.  

2.  The Veteran's left knee disability has manifested with subjective complaints of instability and give-way, but without objective evidence of instability upon testing other than a left-sided limp.

CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 percent for left knee arthroplasty, status post fracture are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DC 5055 (2010).

2.  The schedular criteria for a separate disability rating of 10 percent, and no higher, for instability of the left knee are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements regarding an increased rating were accomplished in a July 2007 letter provided before the adjudication of the claim.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and private treatment records have been obtained and in May 2011 he was provided with a VA examination in connection with his present claim.  The Veteran was scheduled for a VA examination in August 2007; however, the RO has indicated that he failed to report to that examination.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not note the bases of the prior determination or the elements that were lacking to substantiate the increased rating claim.  This was not necessary, however, because the Veteran volunteered his treatment history and his recent symptoms.  The VLJ did specifically seek to identify pertinent evidence not currently associated with the claim, including a reportedly missing August 2007 VA examination report, and additional private and VA treatment records related to the Veteran's left knee disability.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Although the Board finds that the Veteran was not prejudiced by any the above, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions regarding hearings before the agency of original jurisdiction do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011). 

Finally, this case was previously before the Board and was remanded in April 2011.  The RO was instructed to locate additional private medical records and a copy of the missing August 2007 VA examination report, and afford the Veteran a new VA examination.  The RO has substantially complied with the Board's April 2011 remand instructions.  The Veteran was provided a VA examination and additional private treatment records were obtained.  It appears that there is no official record to show that the August 2007 examination was ever conducted.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board finds that reasonable efforts were made by VA to satisfy its duty assist and to obtain evidence necessary to substantiate the Veteran's claim.  Hence, no further assistance to develop evidence is required.

Analysis

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003 (2010).  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  Under DC 5055, following the prosthetic replacement of a knee joint, a 100 percent rating will be assigned for one year.  38 C.F.R. § 4.71a, DC 5055.  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to DCs 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula).  Diagnostic Code 5055 provides that the minimum rating for a knee replacement is 30 percent. Id.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, 20 percent evaluation for moderate impairment of the knee and a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 5257 (2010).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  DC 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, DCs 5258 and 5259 (2010).

Limitation of flexion of the knee warrants a 30 percent rating for limitation to 15 degrees and a 20 percent rating for limitation to 30 degrees, a 10 percent rating for limitation to 45 degrees.  38 C.F.R. § 4.71a, DC 5260 (2010).  Limitation of extension of the knee warrants a 50 percent rating for limitation to 45 degrees, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, and a 20 percent rating for limitation to 15 degrees.  38 C.F.R. § 4.71a, DC 5261 (2010).  The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2010).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2010).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

As indicated, the Veteran and his witness provided sworn testimony and supporting evidence that purported to show that the Veteran was in fact transported to a VA examination scheduled in August 2007.  The Board remanded the claim, in part so that the RO could locate a copy of the August 2007 VA examination report and associate that report with the claims file.  It appears that this examination was not conducted.  Therefore the Board must rate the Veteran's disability on the evidence of record.

Private medical records from the Jersey Community Hospital dated in January 2009 show the Veteran was treated for a complaint of occasional left knee pain that was particularly affected by weather.  He reported that his knee "caught" at times and almost made him fall.  He also reported that he was unable to get down on his knees anymore.  On physical examination, his knee was tender on the medial lateral proximal aspect.  His gait was coordinated and smooth, but slow moving.  There was a full range of motion in his joints without crepitus or contracture.  The assessment was left knee pain/osteoarthritis with decreased range of motion.  A note dated in February 2009 indicates that the range of motion in his left knee was -10 degrees of extension to 130 degrees of flexion.  There was tenderness upon palpation around the knee joint.  The Veteran's gait was weight-bearing as tolerated free of assistive devices.  

At a May 2011 VA examination, the Veteran reported an increase in stiffness and pain in the knee relative to extension and flexion.  He denied true locking, but reported difficulty with full extension of his knee.  He also noticed reduced flexion.  He reported use of a cane beginning 1.5 years earlier and occasional use of his wife's walker.  He denied using his cane at home, but did use it when he left the house.  He reported that he had been falling on a monthly basis and most recently a week ago when his knee gave way.  He reported an average level of daily discomfort at a level of 5-6/10.  He reported that he could only walk for five minutes with his cane and needs to sit down and rest after 8-10 minutes.  He reported use of a brace during flare-ups that occur about once every two weeks.  Cloudy and cold weather and prolonged weight bearing cause flare-ups of an aching-type pain during which time he will take Aleve, sit with his knee elevated and wear his knee support until the pain recedes to baseline.  These measures provide relief.  He denied swelling of the knee or ankle or any clicking or popping.  On physical examination, leg length was symmetrical.  Range of motion was -15 degrees of extension to 86 degrees of flexion.  Pain, stiffness, fatigue, and weakness, but not incoordination, were observed at the endpoints of these ranges of motion.  These factors did not additionally limit function following repetitive range of motion testing.  No crepitus was noted during flexion and extension.  Mediolateral stressing of 30 degrees produced no instability.  There was good anterior and posterior stability as well.  The Veteran's gait included a pronounced left-sided limp without his cane, and a still very noticeable limp even with his cane.  X-rays showed postoperative changes from a total left knee replacement prosthesis; an old healed fracture deformity of the proximal fibula; and osteochondroma involving the lower anterior femur.

Based on a thorough review of the objective and probative medical evidence of record, the Board is of the opinion that the evidence preponderates against an evaluation in excess of 30 percent, for the entire appeal period.  Overall, the clinical findings and subjective complaints noted throughout the entire appeal, do not correlate to chronic residuals consisting of severe painful motion or weakness in the affected extremity that warrant a 60 percent evaluation under DC 5055.  The private outpatient treatment records are negative for subjective accounts or clinical findings of severe weakness or severe painful motion in the left knee.  The VA examination report likewise does not reflect severe pain or weakness.  In fact, he reported that his average level of discomfort was a five or six on a scale of one through ten.  Further, pain was noted only at the endpoints of range of motion testing.  The Board finds that the current 30 percent rating adequately portrays the Veteran's functional loss due to pain, weakened movement, and excess fatigability in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59, and demonstrates that any such functional loss is contemplated by the currently assigned 30 percent disability rating currently assigned.  

Further, as there is no evidence that the left knee disability is productive of ankylosis or complete immobility of the knee joint.  Thus, DC 5256 is not applicable.  

During the March 2011 hearing, and at the May 2011 VA examination, the Veteran reported symptoms of occasional giving way of the left knee that caused him to fall. The Board notes that during the May 2011 VA examination, the examiner found mediolateral stressing of 30 degrees to produce no instability.  There was good anterior and posterior stability as well.  However, the examiner did note that the Veteran's gait included a pronounced left-sided limp without his cane, and a still very noticeable limp even with his cane.  These findings equate to no more than slight instability of the left knee and thus, a separate 10 percent rating is awarded under DC 5257.  The evidence does not support the assignment of an even higher rating due to instability.  In this respect, the Board notes that the VA examiner indicated that no actual instability was observed; only 'a pronounced left-sided limp' was present.  The private treatment records show no clinical findings of subluxation or instability of the knee.  Finally, the Veteran reports only intermittent use of a knee brace during flare-ups that occur once every two weeks.  Thus, the overall findings are not indicative of moderate or severe instability in the left knee.  

As it relates to the ranges of motion, the evidence shows that throughout the appeal the Veteran's knee disability has been manifested by characteristic pain, and some limitation of motion, with flexion of the knee as noted from -10 to 130 degrees in February 2009 and at the May 2011 VA examination from -15 to 86 degrees.  The May 2011 examination report indicated that pain, stiffness, weakness and fatigability was noted at the end-ranges of motion, there was no additional loss of motion or function, including after repetitive movement.  Such clinical findings correlate to limitations of flexion and extension warranting no more than a zero percent evaluation under DC 5260 and no more than a 20 percent evaluation under DC 5261, even with consideration of pain, weakness, fatigue, and flare-ups of symptoms.  As such, these ranges of motion are not representative of "severe painful motion" that would warrant a rating higher than 30 percent under DC 5055.

DC 5258 is inapplicable as there is no evidence of dislocated semilunar cartilage.  Although pain has been present throughout the appeal, there have been no findings of locking or effusion into the joint; thus DC 5258 is inapplicable.  There is however, evidence of removed semilunar cartilage, with the history of a total left knee replacement, therefore DC 5259 is applicable.  The maximum rating under DC 5259 is 10 percent.  Even if a 10 percent rating under DC 5259 was added to 10 percent ratings under DCs 5003 and 5257, this would not result in a combined rating in excess of 30 percent.  Finally, there is no evidence tending to show that the Veteran's service-connected left knee disability is characterized by malunion or nonunion of the tibia and fibula.  May 2011 X-rays showed an old fracture deformity of the proximal fibula that had healed.  Thus, DC 5262 is not applicable.  

In the Veteran's November 2007 notice of disagreement, he reported experiencing severe pain in his left knee on a daily basis.  At his hearing, he reported that he walks with pain and is precluded from prolonged standing.  He is competent to report his symptoms and his statements are found to be credible and probative.  However, the Board finds his report of pain, difficulty upon prolonged walking or standing, stiffness, and weakness are all reflected by the current 30 percent evaluation.  The Veteran's complaint of instability has been contemplated by the award of a separate 10 percent evaluation.  The medical evidence is also competent and credible and is more probative on whether the chronic residuals of the total knee replacement more nearly approximate severe painful motion or weakness that would warrant a rating in excess of 30 percent under DC 5055.  The medical evidence is also more probative on severity of the instability manifested as a chronic residual of the total knee replacement.  As such, entitlement to a separate 10 percent disabling, and no higher, under DC 5257 is granted for the entire appeal period.  Due consideration has been given to staged ratings; however, higher evaluations are not warranted for any portion of the time period covered by this claim.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the applicable rating criteria adequately contemplate the manifestations of the Veteran's left knee disability, which include pain, limited motion, weakness, and instability.  The rating criteria are therefore adequate to evaluate the left knee disability and referral for consideration of an extraschedular rating is not warranted. 

ORDER

An evaluation in excess of 30 percent for a left knee disability is denied.

Subject to the law and regulations governing payment of monetary benefits, an initial disability rating of 10 percent for left knee instability due to left knee arthroplasty, status post fracture, is granted.


REMAND

The Veteran seeks entitlement to a TDIU based on his service-connected left knee disability. Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Court has held that a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In an October 2011 Written Brief Presentation, the Veteran, through his representative, raised the issue of entitlement to an IU based on the service-connected left knee disability.  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  Here, the Veteran's combined schedular evaluation does not meet the schedular requirements for assignment of a TDIU however the RO has not adjudicated this issue in the first instance.  Therefore, the claim is remanded for such action.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran notice of the criteria necessary to substantiate a TDIU claim.  Include a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for the Veteran to fill out.  

2.  Ask the Veteran to identify all health care providers that have treated him for his service-connected disability, and invite him to submit medical and hospitalization records, medical statements, and any other lay or medical evidence showing evidence of his unemployability.

3.  Upon completion of the above requested development and any additional development deemed appropriate, to  include a medical examination, the AOJ should adjudicate the issue of entitlement to TDIU.  If the determination remains unfavorable, the Veteran should be provided with an SSOC that summarizes the pertinent evidence and fully cites the applicable legal provisions.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


